          Case 3:21-cv-00388-JWD-RLB            Document 1       07/06/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

IN RE:                           :
                                 :
$522,446.09 FROM BANK OF AMERICA :
ACCOUNT NO. XXXXXXXX3067         :
IN THE NAME OF BOOTSTATE         :
FINANCIAL GROUP;                 :                             CIVIL ACTION NO. 21-CV
$13,281.41 FROM BANK OF AMERICA  :
CREDIT CARD ACCOUNT NO.          :
XXXXXXXXXXXX3968 IN THE NAME OF :
BOOTSTATE FINANCIAL GROUP        :


                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

         NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                  NATURE OF THE ACTION

         1.    This is a civil forfeiture action brought against 1) $522,446.09 formerly in Bank of

America Account No. XXXXXXXX3067 in the name of Bootstate Financial Group, and

2) $13,281.41 from Bank of America Credit Card Account No. XXXXXXXXXXXX3968 in the

name of Bootstate Financial Group, which were involved (a) in violations of theft of government

funds (18 U.S.C. § 641), bank fraud (18 U.S.C. § 1344), and money laundering (18 U.S.C. §

1957) and, thus, are subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C);

and (b) in violations of wire fraud (18 U.S.C. § 1343) and, thus, are subject to forfeiture to the

United States pursuant to 18 U.S.C. § 981(a)(1)(D).

                                 THE DEFENDANTS IN REM

         2.    The defendant property consists of the following:

         $522,446.09 formerly in Bank of America Account No. XXXXXXXX3067 in the name of
         Bootstate Financial Group, and $13,281.41 from Bank of America Credit Card Account
         Case 3:21-cv-00388-JWD-RLB              Document 1        07/06/21 Page 2 of 16




        No. XXXXXXXXXXXX3968 in the name of Bootstate Financial Group (collectively, the
        “defendant property”), which property is currently in the possession of the United States
        Treasury.

                                  JURISDICTION AND VENUE

        3.      The United States brings this action in rem in its own right to forfeit and condemn

the defendant property. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over this action for forfeiture under 28 U.S.C. § 1355(a).

        4.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b). Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest

warrant in rem pursuant to Supplemental Rule G(3)(b), which the United States will execute upon

the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

        5.      Venue is proper in this district, pursuant to 28 U.S.C. § 1355(b)(1)(A), because acts

or omissions giving rise to the forfeiture occurred in this district.

                                   BASIS FOR FORFEITURE

        6.      The defendant property is subject to forfeiture because it represents any property,

real or personal, which constitutes or is derived from proceeds traceable to a violation of theft of

government funds (18 U.S.C. § 641), bank fraud (18 U.S.C. § 1344), and money laundering (18

U.S.C. § 1957) and, thus, is subject to forfeiture to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(C), and because it represents any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, from a violation of wire fraud (18

U.S.C. § 1343) and, thus, is subject to forfeiture to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(D).




                                                   2
           Case 3:21-cv-00388-JWD-RLB             Document 1        07/06/21 Page 3 of 16




                                                FACTS

Paycheck Protection Program

        7.      In the wake of the Coronavirus pandemic beginning in early 2020, the Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act was passed and signed into law. The

CARES Act included the Paycheck Protection Program (“PPP”), which served as an economic

relief package to provide assistance to small businesses. The PPP is implemented by the Small

Business Administration (“SBA”) with support from the Department of the Treasury.

        8.      The Paycheck Protection Program (“PPP”) provides small businesses with

resources to maintain their payrolls, to hire back employees who may have been laid off, and to

cover applicable overhead expenses. The PPP is a loan designed to provide a direct incentive for

small businesses to keep their employees on the payroll. Companies that legitimately file and

apply for PPP loans are granted more funds based on the number of employees that are employed

there. The program provides small businesses with funds to pay up to eight weeks of payroll

costs. In return, the SBA will forgive loans if all employee retention criteria are met and if the funds

are used for eligible expenses. Businesses may apply for these loans through an existing SBA 7(a)

lender or through any participating federally insured depository institution or credit union. Other

regulated lenders will be available to make these loans once they are approved and enrolled in the

program.

        9.      According to the PPP Interim Final Rule, one of the requirements for eligibility for a PPP

loan is that a business be “in operation on February 15, 2020 and either had employees for whom you

paid salaries and payroll taxes or paid independent contractors, as reported on a Form 1099–MISC.”

Another requirement is that each applicant for a PPP loan “submit such documentation as is necessary to

establish eligibility such as payroll processor records, payroll tax filings, or Form 1099–MISC, or income



                                                    3
         Case 3:21-cv-00388-JWD-RLB             Document 1       07/06/21 Page 4 of 16




and expenses from a sole proprietorship. For borrowers that do not have any such documentation, the

borrower must provide other supporting documentation, such as bank records, sufficient to demonstrate

the qualifying payroll amount.”

       10.     Financial institutions volunteer to participate in reviewing PPP loan applications and

dispersing loan proceeds. The PPP loans are made by the financial institutions with financial

institution funds and do not include any government or SBA funds. Kabbage, Inc., an online

financial technology company based in Atlanta, Georgia, is one of the many financial institutions

participating in the SBA’s PPP loan program.

Bootstate Financial Group PPP Loan Application to Kabbage, Inc.

       11.     On or about April 6, 2020, a PPP loan application was submitted on behalf of

Bootstate Financial Group to Kabbage, Inc.      The application listed the business address for

Bootstate Financial as 1035 Executive Park Avenue, Baton Rouge, Louisiana. The submitted

loan application represented that Bootstate Financial employed 40 individuals and had an average

monthly payroll of $270,109. The application requested a PPP loan for $675,272.

       12.     On April 10 and 11, 2020, Kabbage, Inc. emailed Hills and requested 2020 payroll

data from the period of January 1, 2020 through February 29, 2020 and 2019 Forms W-3, W-2s,

salary information, and payroll reports. On April 12, 2020, Hills sent Kabbage a letter advising

that he was the Director of Bootstate Financial, that he had no payroll in 2019, and provided the

2020 first quarter estimated numbers of 2020 based on the first month payroll and payroll expenses.

Hills’ letter referred to his attachment of IRS Forms 941 and W-3, and provided the following

specific information to Kabbage:

       2020 – first quarter gross payroll:                    $785,906.36
       2020 – first quarter payroll expenses:                 $129,094.03
       Total payroll & payroll expenses:                      $915,000.39



                                                  4
        Case 3:21-cv-00388-JWD-RLB             Document 1      07/06/21 Page 5 of 16




       Average monthly payroll:                             $305,000.13
       Loan amount:                                         $762,500.33

Bootstate Financial Group

       13.     According to the Louisiana Secretary of State corporations database, the Articles

of Incorporation for Bootstate Financial Group were filed and recorded on April 17, 2020, after

the submission of the PPP loan application. The corporation’s registered office and mailing

address was listed as 1035 Executive Park Avenue, Baton Rouge, Louisiana. The corporation’s

incorporator, director, and initial registered agent was listed as “Oscar Hills.” The Articles of

Incorporation were electronically signed by “Oscar Hills” on April 17, 2020.

       14.     Bootstate Financial Group opened a business account at Bank of America on April

22, 2020, after the submission of the loan application. The business signature card for the account

was signed by “Oscar Hills, Director” on April 30, 2020. The address for the account was 1035

Executive Park Avenue, Baton Rouge, Louisiana. This is the only known bank account for

Bootstate Financial Group.

       15.     A request for “Employer Account” information was made to the Louisiana

Workforce Commission (“LWC”) for all records associated with “Bootstate Financial Group.”

The LWC is responsible for ensuring that all Louisiana employers report wages of their W-2

employees.     Such quarterly wage reports allow the LWC to determine eligibility for

unemployment benefits, as well as calculate benefits for eligible unemployed Louisiana workers.

According to the LWC, there has never been a record of the existence of Bootstate Financial Group

as an employer in Louisiana. Based on the LWC’s records search, Bootstate Financial Group

never reported any employees to the LWC.

       16.     The Parish of East Baton Rouge, Office of Finance, was queried to determine if

they issued business and occupational licenses and permits to Bootstate Financial or if they have

                                                5
        Case 3:21-cv-00388-JWD-RLB             Document 1      07/06/21 Page 6 of 16




sales tax records for Bootstate Financial Group. According to the Parish Attorney, there are no

such records documenting the existence of Bootstate Financial Group.

       17.     On December 30, 2020, Secret Service Special Agent Kevin Bodden interviewed

Hills at his purported place of business, 1035 Executive Park Avenue, Baton Rouge. This address

was a building marked with a sign “Baton Rouge Teen Summit” and had no visible signs of

Bootstate Financial Group. Hills stated that Bootstate Financial Group had been formed in

January 2020 and had not begun operating yet. He admitted that Bootstate Financial had no

employees and never did.

Funding of PPP Loan

       18.     Based on the representations made in the Bootstate Financial Group PPP loan

application, Kabbage approved and funded the loan for $675,272.00. On May 5, 2020, the PPP

loan funds of $675,272.00 were disbursed, at Hills’ direction, to the Bootstate Financial Group

Bank of America business checking account. On May 7, 2020, all of these funds were posted and

credited to the Bootstate Financial Group Bank of America business checking account. On May

6, 2020, the day before the deposit of the $675,272.00, the balance of this account was $8,847.89.

       19.     Based on the foregoing, when the Bootstate Financial Group PPP loan application

was submitted to Kabbage, Bootstate Financial was not in operation and had no employees, which

were some of the eligibility requirements for approval of the loan. Kabbage, relying on the false

representations made in the application to approve and fund the loan, dispersed the loan proceeds,

much of which is represented in the defendant property.         Because the defendant property

constitutes proceeds traceable to bank fraud, and represents or is traceable to the gross receipts

obtained from violations of wire fraud, the defendant property is subject to forfeiture pursuant to

18 U.S.C. §§ 981(a)(1)(C) and (D).



                                                6
        Case 3:21-cv-00388-JWD-RLB            Document 1      07/06/21 Page 7 of 16




       20.    A review of the Bootstate Financial Group Bank of America business checking

account revealed that these funds were used for personal expenses including $75,500 used for the

purchase of a Dodge Viper on May 15, 2020. Throughout the next several months, funds from

the Bank of America business checking account were used to pay the outstanding monthly

balances of the Bank of America Credit Card Account No. XXXXXXXXXXXX3968 in the name

of Bootstate Financial Group, including the following payments: $19,621.06 on 7/23/2020;

$17,000 on 7/29/2020; $7,500 on 8/3/2020; $19,200 on 8/6/2020; and $26,881.96 on 9/2/2020.

From 10/1/2020 until 10/6/2020, the credit card account received approximately $90,000 in credits

from Google Ads from transactions conducted in July and August 2020. These credits created a

substantial credit in this account. According to the credit card account statement from 12/9/2020

to 1/8/2021, the outstanding balance was a credit of $18,698.70, which was the maximum amount

of funds where were sought in a seizure warrant in February 2021 described further in Paragraph

26.

$25,000 Credit from a $150,000 EIDL application submitted by Hills

       21.    The Bootstate Financial Group Bank of America bank account also received a

deposit of $25,000 on August 24, 2020, from an Essential Federal Credit Union (“Essential FCU”)

account in the name of Baton Rouge Teen Summit, an entity organized and operated by Oscar

Hills, according to the Louisiana Secretary of State’s corporation database. This Essential FCU

account was opened on January 17, 2020. The authorized signor on the account was Hills who

was listed as the Director of Baton Rouge Teen Summit Foundation.

       22.    On July 7, 2020, this Baton Rouge Teen Summit account at Essential FCU received

loan proceeds of $149,900 from an Economic Injury Disaster Loan (“EIDL”) applied for by Hills




                                               7
        Case 3:21-cv-00388-JWD-RLB             Document 1       07/06/21 Page 8 of 16




to the SBA on behalf of Baton Rouge Teen Summit (“BRTS”). On July 6, 2020, the day before

the $149,900 deposit, the ending balance in this account was $1,413.98.

       23.     The EIDL is managed by the Small Business Administration (“SBA”) and provided

economic relief to small businesses that experienced a temporary loss of revenue due to the

Coronavirus (COVID-19) pandemic. Businesses applied directly to the SBA for EIDL funds.

EIDL proceeds may be used to cover a wide array of working capital and normal operating

expenses, such as continuation of health care benefits, rent, utilities, and fixed debt payments. To

qualify for an SBA\EIDL, a business must have been in business prior to February 1, 2020.

       24.     In the BRTS EIDL application, Hills reported to the SBA that BRTS was a non-

profit entity and had 25 employees. He also represented that, for the 12-month period prior to

January 31, 2020, BRTS’s operating expenses were $184,300, his cost of operations was

$1,033,300, and his gross revenues were $50,000.          Those representations were false.      In

particular, there were only 35 transactions between January and June 2020 in the Essential FCU

account, consisting of a total of approximately $5,463.86 in credits and $5,085.68 in debits.

According to the other BRTS bank account at Campus FCU, Hills had a total of approximately

$85,891 in account activity between the dates August 2, 2010, and January 1, 2020, a period of

approximately 10 years. Additionally, the transactions in the Campus FCU account appear to be

of a personal nature, including travel and casino charges, auto insurance, and collect calls from

prison inmates. Further, there were no apparent donations to the non-profit group.

       25.     Because the loan application is alleged to have included false representations to the

SBA, the $149,900 dispersed to the BRTS Essential FCU account is alleged to be the proceeds of

this fraud, namely theft of government funds, in violation of 18 U.S.C. § 641. The $25,000




                                                 8
         Case 3:21-cv-00388-JWD-RLB              Document 1      07/06/21 Page 9 of 16




deposit from the Essential FCU account to the Bootstate Financial Bank of America checking

account is, thus, traceable to this alleged fraud.

Funds Seized

        26.     On February 22, 2021, pursuant to a seizure warrant signed by Magistrate Judge

Erin Wilder-Doomes in the Middle District of Louisiana, $522,446.09 was seized from Bank of

America Account No. XXXXXXXX3067 in the name of Bootstate Financial Group. Also on

February 22, 2021, pursuant to a seizure warrant signed by Magistrate Judge Erin Wilder-Doomes

in the Middle District of Louisiana, $13,281.41 was seized from Bank of America Credit Card

Account No. XXXXXXXXXXXX3968 in the name of Bootstate Financial Group. This amount

of $13,281.41 represented a credit on the credit card account. Both of these assets (the “defendant

property”) are currently in the possession of the United States Treasury.

        WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.

                                                UNITED STATES OF AMERICA, by

                                                ELLISON C. TRAVIS
                                                ACTING UNITED STATES ATTORNEY

                                                /s/ J. Brady Casey
                                                J. Brady Casey, LBN 24338
                                                Assistant United States Attorney
                                                777 Florida Street, Suite 208
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 389-0443
                                                E-mail: john.casey@usdoj.gov

                                                     9
         Case 3:21-cv-00388-JWD-RLB             Document 1       07/06/21 Page 10 of 16




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

IN RE:

$522,446.09 FROM BANK OF AMERICA                   :
ACCOUNT NO. XXXXXXXX3067                           :           CIVIL ACTION NO. 21-CV
IN THE NAME OF BOOTSTATE                           :
FINANCIAL GROUP;                                   :
$13,281.41 FROM BANK OF AMERICA                    :
CREDIT CARD ACCOUNT NO.                            :
XXXXXXXXXXXX3968 IN THE NAME OF                    :
BOOTSTATE FINANCIAL GROUP                          :


                                         VERIFICATION

         I, Lindsay Touchet, hereby verify and declare under penalty of perjury that I am a Special

Agent with the United States Secret Service, that I have read the foregoing Verified Complaint In

Rem and know the contents thereof, and that the matters contained in the complaint are true to my

own knowledge, except that those matters not within my own personal knowledge are alleged on

information and belief, and as to those matters I believe them to be true.

         The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, information supplied to me by other law enforcement

officers, as well as my investigation of this case, together with other officers, as a Special Agent

with the United States Secret Service.

         I hereby verify and declare under penalty of perjury that the foregoing is true and correct.

         Dated this ___
                     3 day of July, 2021.

                                                       SA Lindsay Touchet
                                                       ________________________________
                                                       LINDSAY TOUCHET
                                                       United States Secret Service




                                                  10
Case 3:21-cv-00388-JWD-RLB   Document 1   07/06/21 Page 11 of 16
Case 3:21-cv-00388-JWD-RLB   Document 1   07/06/21 Page 12 of 16
                    Case 3:21-cv-00388-JWD-RLB                Document 1        07/06/21 Page 13 of 16

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   Middle District
                                                __________ DistrictofofLouisiana
                                                                        __________

                                                                )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                     Case 3:21-cv-00388-JWD-RLB                       Document 1      07/06/21 Page 14 of 16

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 3:21-cv-00388-JWD-RLB   Document 1   07/06/21 Page 15 of 16
Case 3:21-cv-00388-JWD-RLB   Document 1   07/06/21 Page 16 of 16
